Name: Commission Regulation (EC) No 1063/97 of 12 June 1997 setting the trigger level for additional import duties on certain fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  EU finance;  trade
 Date Published: nan

 13 . 6 . 97 EN Official Journal of the European Communities No L 156/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1063/97 of 12 June 1997 setting the trigger level for additional import duties on certain fruit and vegetables whereas the trigger levels for the additional duties for tomatoes and cherries were set by Commission Regula ­ tions (EC) No 2351 /96 (4) and (EC) No 905/97 0 respect ­ ively, Whereas the Management Committee for Fresh Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables ('), and in particular Article 33 (4) thereof, Whereas Article 2 of Commission Regulation (EC) No 1555/96 of 30 July 1996 on rules of application for addi ­ tional import duties on fruit and vegetables (z) provides for the trigger levels and periods to be fixed; Whereas Article 5 (4) of the Agreement on Agriculture (3) lays down the criteria in accordance with which the Commission is to set the trigger levels for additional duties on certain fruit and vegetables; whereas Article 5 (6) permits trigger periods to be set on the basis of the characteristics of perishable and seasonal products; Whereas, pursuant to the abovementioned criteria, the trigger level for additional import duties on fruit and vegetables should be set in accordance with the Annex hereto for the relevant periods; HAS ADOPTED THIS REGULATION: Article 1 The trigger level for the additional import duties provided for in Article 2 of Regulation (EC) No 1555/96 for the 1997/98 marketing year shall be as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 297, 21 . 11 . 1996, p . 1 . I1) OJ No L 193, 3 . 8 . 1996, p. 1 . P) OJ No L 336, 23. 12. 1994, p . 22 . (*) OJ No L 320 , 11 . 12. 1996, p. 13 . O OJ No L 130 , 22. 5. 1997, p. 10 . No L 156/2 EN Official Journal of the European Communities 13 . 6. 97 ANNEX CN code Trigger period Trigger level (tonnes) Description 0707 00 35 1 November to 30 April 34 876 Cucumbers 0707 00 40 0707 70 10 0707 00 15 0805 10 61 1 December to 31 May 1 115 541 Sweet oranges , fresh 0805 10 65 0805 10 69 0805 10 01 0805 10 05 0805 10 09 0805 10 11 0805 10 15 0805 10 19 0805 10 21 0805 10 25 0805 10 29 0805 10 31 0805 10 33 0805 10 35 0805 20 33 1 November to end of February 68 300 Mandarins (including tangerines and satsumas), 0805 20 35 wilkings and similar citrus hybrids 0805 20 37 0805 20 39 0805 20 13 0805 20 15 0805 20 17 0805 20 19 ex 0805 30 30 1 September to 30 November 64 349 Lemons ex 0805 30 40 ex 0805 30 40 1 December to 31 May 32 718 0805 30 20 0806 10 40 21 July to 20 November 29 849 Table grapes 0806 10 50 \ I